Abated and Opinion filed April 17, 2003








Abated and Opinion filed April 17, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00831-CR
____________
 
KRAIG ANTHONY GOOSBY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 178th District Court
Harris County, Texas
Trial
Court Cause No. 901,041
 

 
M
E M O R A N D U M   O P I N I O N
On April 8, 2003, this court was formally notified of
appellant=s death and furnished a copy of
appellant=s death certificate.  The death of an appellant during the pendency of an appeal deprives this court of
jurisdiction.  See Ryan v. State, 891 S.W.2d 275 (Tex. Crim. App.
1994).  When an appellant dies after an
appeal is perfected but before this court issues the mandate, the appeal is to
be permanently abated.  See Tex. R. App. P. 7.1(a)(2).

Accordingly, we order the appeal permanently abated. 
 




PER CURIAM
 
 
Opinion filed April 17, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.
Do not publish B Tex. R. App. P. 47.2(b).